Exhibit 10.3

 

Exhibit 10.3
as filed with
10-Q      Confidential treatment has been requested for portions of this
exhibit. The copy filed herewith omits the information subject to the
confidentiality request. Omissions are designated as [*]. A complete version of
this exhibit has been filed separately with the Securities and Exchange
Commission.

THIRD AMENDMENT TO LICENSING AND MARKETING AGREEMENT

This THIRD AMENDMENT TO THE LICENSING AND MARKETING AGREEMENT (this “Third
Amendment”) is made and entered into as of June 22, 2007 by and among Comcast
STB Software DVR, LLC, Comcast Corporation, and TiVo Inc. (collectively, the
“Parties”).

RECITALS

WHEREAS, the Parties entered into that certain Licensing and Marketing Agreement
having an effective date of March 15, 2005 (the “Agreement”);

WHEREAS, the Parties have previously amended the Agreement via that certain
First Amendment dated March 27, 2006 and that certain Second Amendment dated
October 23, 2006; and

WHEREAS, the Parties wish to further modify and amend the Agreement as
explicitly set forth in this Third Amendment.

NOW, THEREFORE, the Parties agree as follows:

AGREEMENT

Unless stated otherwise, capitalized terms used herein shall have the meanings
set forth in the Agreement.

1. MAINTENANCE AND SUPPORT. Section 8.2(a) of the Agreement is hereby deleted in
its entirety and replaced with the following:

“(a) TiVo shall provide the maintenance and support services described in
Exhibit L for the TiVo Experience Software, which services shall be provided
during the Term for no additional consideration. As a condition to Comcast TIMS
Acceptance, the Parties shall enter into a maintenance and support agreement for
the TIMS Solution (or an amendment to Exhibit L), providing for maintenance and
support services with respect to the TIMS Solution on substantially the same
terms as described in Exhibit L (but with such modifications thereto as are
appropriate for the TIMS Solution, including the remedies applicable thereto),
[*].”

2. TIVO EXPERIENCE SOURCE CODE ESCROW. Section 19.2 of the Agreement is hereby
deleted in its entirety and replaced with the following:

“As a condition to Comcast TE Acceptance, the Parties shall enter into a source
code escrow agreement (the “Source Code Escrow Agreement”) with Iron Mountain
Intellectual Property Management, Inc. or another mutually acceptable escrow
agent, in substantially the form of such escrow agent’s standard escrow

 

--------------------------------------------------------------------------------

[*]Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

agreement, pursuant to which TiVo shall, [*] after Comcast TE Acceptance,
deposit Escrowed Materials for the initial version of the TiVo Experience
Software into a source code escrow account to be maintained by the escrow agent
during the Term as provided in this Section 19 and the Source Code Escrow
Agreement. From and after the initial deposit of the Escrowed Materials and for
the duration of the Term, TiVo shall, [*] after Comcast’s acceptance of any
Updates or Releases relating to the TiVo Experience Software pursuant to a
Statement of Work or resulting from TiVo’s maintenance and support obligations
pursuant to Section 8.2, update the source code escrow account to include such
latest version of the Escrowed Materials. Notwithstanding anything to the
contrary contained in this Agreement or the Source Code Escrow Agreement, TiVo
shall pay all costs and expenses associated with maintaining the Escrowed
Materials in escrow (including, without limitation, the fees of the source code
escrow agent).”

3. EXPIRATION OF THE AGREEMENT. Section 24.1(a)(i) of the Agreement is hereby
amended by deleting “the TiVo Experience Software Maintenance and Support
Agreement” and replacing it with “Exhibit L”.

4. EXHIBIT A. Exhibit A to the Agreement is hereby amended by deleting the
reference to the definition of “Maintenance and Support Agreement”.

5. EXHIBIT L. Exhibit L to the Agreement is hereby deleted in its entirety and
replaced with Exhibit L attached hereto.

6. EFFECT OF AMENDMENT. Except as expressly modified herein, all other terms and
conditions of the Agreement remain in full force and effect. Except as and to
the extent amended hereby, the Agreement is hereby ratified and affirmed in all
respects.

IN WITNESS WHEREOF, the undersigned Parties have caused this Third Amendment to
be executed by their duly authorized representatives.

 

COMCAST CORPORATION    COMCAST STB SOFTWARE DVR, LLC    TIVO INC. By:  

/s/ Arthur R. Block

   By:  

/s/ James P. McCue

   By:  

/s/ Jeff Klugman

Name:   Arthur R. Block    Name:   James P. McCue    Name:   Jeff Klugman Title:
  Senior Vice President    Title:   President    Title:   Senior Vice President
Date:   6/26/2007    Date:   6/25/2007    Date:   6/22/2007

 

--------------------------------------------------------------------------------

[*]Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

2